Citation Nr: 0804936	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-21 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for diplopia and 
complete loss of vision, claimed as bilateral eye disorder. 

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for coronary artery 
disease.

6.  Entitlement to service connection for pseudofolliculitis 
barbae, claimed as a skin rash.

7.  Entitlement to service connection for a low back 
disorder.

8.  Entitlement to service connection for a right shoulder 
disorder.

9.  Entitlement to service connection for a testicle 
disorder.

10.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and August 2004 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was seen for seizure, eye, hearing, facial skin, 
chest, low back, right shoulder, testicle, and headache 
complaints in service, and claims that he currently has these 
disabilities.  The veteran is diagnosed with coronary artery 
disease and a November 2004 letter from Dr. Heller reports 
that he has documentation of chest pain and other symptoms 
dating back to service.  In light of the above, appropriate 
VA examinations should be conducted.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).  As the case must be remanded for the 
foregoing reason, attempts to obtain any additional 
post-service treatment records should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA medical care providers that 
have treated him for his claimed 
disabilities since his separation from 
service.  Make arrangements to obtain 
any records that he adequately 
identifies.  

2  Thereafter, schedule the veteran for 
appropriate VA examinations.  Provide 
the claims folder to the examiners for 
review in conjunction with the 
examinations.  The examiners should 
indicate in their reports whether or 
not the claims folder was reviewed.  
All necessary special studies or tests 
are to be accomplished.  

The examiners should examine the 
veteran for each of the claimed 
disabilities (i.e., a seizure disorder; 
an eye disorder, including diplopia and 
complete loss of vision; hearing loss; 
tinnitus; coronary artery disease; 
pseudofolliculitis barbae; a low back 
disorder; a right shoulder disorder; a 
testicle disorder; and headaches) and 
provide appropriate diagnoses. 

Medical opinions should be provided as 
to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that each of the veteran's 
claimed disabilities had its onset 
during active service or is related to 
any in-service disease or injury.  

The examiners must provide 
comprehensive reports, including 
complete rationales for all conclusions 
reached.

3.  Thereafter, readjudicate the 
veteran's claims in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

